Creation of a Roma fingerprints database in Italy (debate)
The next item is the debate on:
the oral question to the Commission by Monica Frassoni, on behalf of the Verts/ALE Group, on the creation of a Roma fingerprints database in Italy - B6-0170/2008);
the oral question to the Commission by Giusto Catania, on behalf of the GUE/NGL Group, on the creation of a Roma fingerprints database in Italy - B6-0451/2008);
the oral question to the Commission by Jan Marinus Wiersma, Claudio Fava, Kristian Vigenin, Gianni Pittella, Adrian Severin and Katalin Lévai, on behalf of the PSE Group, on the creation of a Roma fingerprints database in Italy - B6-0452/2008);
the oral question to the Commission by Viktória Mohácsi, Marco Cappato, Alexander Alvaro, Sophia in 't Veld, Sarah Ludford, Jeanine Hennis-Plasschaert, Ignasi Guardans Cambó, Adina-Ioana Vălean, Renate Weber and Gérard Deprez, on behalf of the ALDE Group, on the creation of a Roma fingerprints database in Italy - B6-0453/2008).
Mr President, ladies and gentlemen, Minister Maroni has described this debate as grotesque but the reality is that today he has stopped swaggering like a cowboy and is trying to convince his European colleagues that it is all the fault of the press and the left, and that his sole aim is to do the right thing for the poor gypsies, shut in terrible camps and that with ethnic profiling it will be possible to make all Roma children go to school and that it is not necessary - nor does he wish - to criminalise all travellers. So this debate is grotesque.
However, I do not agree. I believe that this debate, and the attention that we have managed to attract, along with so many NGOs, and so many fellow Members of different nationalities - because this is not just an Italian issue - and so many people who are simply concerned about the situation of rights, is important, and is important precisely because we are holding it here, in Europe, and because we are talking about an issue of rights and of citizens and hence today this is also meant to be a small contribution to what is seen today as a crisis of meaning in Europe.
Europe has purpose: it has the purpose of checking cowboy attitudes and policies that are cruel and above all ineffective; it has the purpose of combating racism and discrimination, using the law and existing agreements born out of a bloody history. This debate has the purpose of confirming that there is no room for ethnic profiling in Europe: so much so that the Government seems to be doing an about-turn on this issue and we welcome that if it is the case. The debate also has the purpose of publicly and legitimately calling into question the need, in an advanced country of 58 million inhabitants, where the mafia controls EUR 120 billion and a huge turnover and whole areas of the territory, where refuse is killing off one of the richest provinces in the history of Europe, to declare a state of emergency appropriate to a tsunami or an earthquake for 12 months on account of the presence of 160 000 'travellers', half of whom are Italian citizens.
We believe that this debate is important because with the threat of ethnic profiling and the constant criminalisation of the Roma and Sinti we shall no longer be safe. The efforts of those who work with the Roma and Sinti communities, to bring them out of a marginalised situation, one of poverty and violence to women and children - which is objective, which exists, which neither I nor any of us wish to deny - is at an impasse, and there is simply no way out if the situation remains as it is today.
Today we are discussing these issues, Mr President, for the third time in a few months. I hope that positive, amicable and constructive pressure, also represented in this debate, will convince those of my compatriots, and other European citizens, that trying to throw everybody out and using a violent, simplistic and racist approach to solve what is really a problem of exclusion, as well as an economic problem and also a problem with the culture of our country and our continent, that they will be convinced that that is not the right path.
I therefore invite you, Commissioner, to give a high profile to the Commission's work, the work we are doing in Parliament, and also to the money that is being given for positive policies of this type, which today are little known, as they are hidden and swept aside by prejudice that is ingrained not only in Italy but also in Europe.
We, too, are dismayed by the latest measures announced by the Italian Government to solve the 'Roma problem' in Italy. I think it a great shame that we are having to hold such a debate here today. I myself was rapporteur for the accession of Slovakia for years and had a great deal to do with the Roma issue. I always used to say: discrimination is inadmissible, it is quite simply prohibited: so say the rules and agreements of the European Union. The registration of Roma smacks strongly of discrimination, and this did not happen in Slovakia's case. It is a shame that I am now having to conduct this debate on account of the actions of the government of an existing Member State.
The most recent package issued by Italian Minister of the Interior Roberto Maroni to tackle the 'Roma emergency', as the government is now calling it, leaves a bad taste in the mouth. The creation of a database of fingerprints of Roma children runs counter to the EU's fundamental principles of non-discrimination, equality before the law and protection of minorities.
This measure was announced even though the European Commission has not yet completed its evaluation of an earlier package of Italian measures. In May of this year, the Prefects of large cities were granted extraordinary powers to take action against illegal migrants and Roma, powers that raised eyebrows in our ranks even then. Therefore, I should like to call on the Italian Government to exercise great restraint in order to avoid overstepping the boundaries of what is permissible in Europe. I would urge it to abandon that measure: it has no place in the European Union.
The European Commission finds itself in a situation here that, to my knowledge, has never occurred before, and so we would ask it to scrutinise the measure closely. The Commission must take an objective position, look at the letter of the Treaty, and not let itself be swayed by political considerations. This approach and Italy's are skimming the edges of the EU Treaty, and the Commission must make it crystal clear where the boundaries lie.
It should be made clear that the issue here is not just Italy, however. This latest episode is a further illustration of the need for a much more active policy to break the social and economic isolation of the Roma and combat discrimination against them.
Last Wednesday the Commission presented an overview of what is now possible with European instruments, for which I should like to express my thanks. As the Commission says, there is scope for Member States to make more and better use of the existing instruments to promote the integration of the Roma. I also expect the Commission to present the specific plans that were still lacking last week, however. Parliament also calls for this in various resolutions, most recently dating from January of this year.
If one thing has become clear, it is that we can no longer delay in truly taking the Roma and their position in Europe seriously. The Roma are a very special minority, which cannot be counted as a traditional minority. The issue is one that concerns the whole of Europe, particularly since the most recent enlargement rounds, as a result of which a great many Roma became EU citizens. When all is said and done, a policy of repression will not solve the problems of the Roma, nor the problems and tensions to which they sometimes give rise in our society. An integrated approach is important and, as I see it, the Italian Government's approach to the problem is unacceptable.
author. - (HU) Mr President, Commissioner Špidla, ladies and gentlemen, at the end of June our Chairman, Graham Watson, and I sent a joint letter to the Commission, asking them to investigate the grave situation in Italy, and to take appropriate measures to condemn it if it infringes the principles or pledges of the European Union.
In connection with the events in Italy, several of my fellow Members will remind us of the injustices that have occurred recently, including the collection of fingerprints. I would much rather press for alternatives that are solutions, as my fellow Member, Mr Wiersma, has also stated.
I am very pleased with the communication that the Commission issued recently, and I am even more pleased that it deems the Roma problem and European integration of the Roma as a minority to be serious, and even more so that it deems it to be urgent.
I am unable to express how delighted I am about the creation of the new Horizontal Directive. In my opinion, the Horizontal Directive must bring together the elements that can correct the current legislation.
I am unable to emphasise enough in my speeches how important it is to declare segregation in schools to be discrimination in legislation, as laid down in the Race Directive 2000/43. Even so, this directive only says that discrimination in schools against groups of children that belong to a different race or ethnic group is prohibited.
This directive does not say that segregation and educational segregation are discrimination. We have a lot of evidence of this: this has been confirmed not only by civil society organisations, not only by the European Commission and not only by different opinions of the European Parliament, but even the Hungarian legislature has confirmed that this is discrimination. It would be very important to weigh up this important aspect and the recommendations of the so-called 'Decade of Roma Inclusion' relating to five Member States when creating the new Horizontal Directive, as the development of a European Roma strategy, and it would be effective from the perspective of integrating European Roma. Thank you.
Mr President, ladies and gentlemen, my thanks go to Mrs Mohácsi and Mrs Frassoni, Mr Wiersma, Mr Catania and all Members for their questions. For the fourth time in this House, we have the opportunity to talk about the situation of the Roma in Italy. I believe that everyone in this House, across the political spectrum, will agree that the situation of the Roma needs to be resolved through immediate and appropriate measures to overcome the social, economic and humanitarian crisis. The Commission was alarmed to read in the press that the Italian authorities were taking fingerprints from people living in 'nomads' camps' with which to create a database.
Meanwhile, the Italian authorities have provided the Commission with information on the general legal context. It seems that, under the terms of the state of emergency declared on 23 May, an Order dated 30 May authorised the Mayors of Rome, Naples and Milan to implement certain measures. These measures include 'identifying and counting the people, including minors, present in the nomads' camps'. It also states that the measures implemented by the Mayors must be 'in accordance with the general principles of Community law and directives'. The Italian authorities state that these measures have been adopted in the interests of the people living in these camps, in particular so that they can live in dignified conditions.
The Commission appreciates the Italian authorities' willingness to cooperate. This information is helpful, but there is still a lack of clarity with respect to the nature and real impact of the measures implemented by the Mayors. Fingerprints can only be taken and stored in a database within a legal framework in strict observance of Community regulations and basic rights. In this context, the Commission has requested clarification of the purpose of these activities, pointing out that their implementation must adhere to the principles of legality and proportionality. In order to be able to assess whether these principles are being observed, a key factor will be how the Italian measures are actually being implemented.
In order for the Commission to be able to obtain a more accurate picture of the legal framework within which these measures are proceeding, it decided to write to the Italian authorities to ask for additional information on this subject. On 7 July, the Italian authorities sent the Commission further information which will be analysed in detail.
The Commission is aware of the existence of social tension in Italy. In May, we discussed the situation of the Roma in Italy and other countries in this House. The Commission emphasised at that time that it is impossible to ignore the real problems of poverty and social exclusion faced by the Roma in Italy and other countries. It also underlined that this situation results in human suffering and social tension.
In order to respond to this situation, we must combat criminality and find real solutions to the problems facing the Roma, especially Roma children who are the first victims of poverty and social exclusion. The Roma need to be helped, not stigmatised. This is why the Commission, in its report adopted last week, emphasised that the European Union, Member States and civil society must join forces to ensure effective coordination of their efforts.
To conclude, the Commission, in particular Vice-President Jacques Barrot, continues to be in regular contact with the Italian authorities who have undertaken to provide a full report on this subject by the end of July. The Commission will also continue to assess how Member States have transposed Directive 2004/38/EC of 29 April 2004 into their national law and how they are applying it in practice.
I firmly believe that the Italian Government has the will to implement a policy aimed at social inclusion while fully observing basic rights and Community law.
on behalf of the PPE-DE Group. - (HU) Thank you very much, Mr President. Commissioner, ladies and gentlemen, on behalf of the European People's Party Group and my colleague Mrs Járóka, who unfortunately was not able to be here, I would like to say the following. For decades civil society organisations and sociologists have tried to draw attention to the extremely difficult living conditions of Roma living in the European Union, whose numbers and ratios have grown since the enlargement of 2007.
In order to resolve the situation, it is not an immigration policy that is needed but rather programmes that promote social inclusion. It is important that we put the discrimination and social exclusion that afflict the Roma on the agenda, and indeed it is unacceptable that the oppression suffered by European Roma as a consequence of several centuries of exclusion, marginalisation and rejection by the political elite of all ages should again be a tool in the party political battle.
This conflicts with the interests of the Roma, it conflicts with the interests of non-Roma and of Europe, and it greatly undermines the authority of the European Parliament if it adopts its opinions on the basis of unverified rumours and assumptions.
For many months the situation in Italy has remained bad, and indeed instead of encouraging real action, the parties are creating hysteria and use the Roma issue for their own short-term, self-serving interests, and it is easy for them to do so since the Roma civil society organisations are too weak to protest against or oppose it. When the Interior Minister of the Prodi government, Giuliano Amato, expressly spoke about the Roma emergency, my esteemed Socialist and Liberal colleagues unfortunately did not protest.
I would like to state that what is currently happening in Italy is not an ethnic matter, and we must act against injustice, from whomever it comes. Thank you very much for your attention.
Before giving the floor to Mr Pittella, I must ask the Members who are displaying T-shirts - and I must stress, not wearing them but displaying T-shirts like flags or banners - to remove them, because our Rules of Procedure are quite clear: Annex 16 to Rule 146 explicitly states that they cannot be tolerated in this way. I ask them to remove them, otherwise I will be obliged to have the ushers remove them, or worse, suspend the sitting. I therefore ask Members please to remove immediately the T-shirts that are being displayed as if they were posters. That includes Mr Ferrari.
Mr President, Commissioner, ladies and gentlemen, a Minister of the Interior of a European country may not describe a debate in the European Parliament as grotesque. It is a statement that undermines the dignity of the European Parliament. We are not happy about a measure of the Italian Government having to be appraised in this house. For us, Europe is not the scapegoat for all national problems, nor is it the gendarme having to keep watch over the Prime Minister of Italy.
We believe, even when we are in opposition in our country, that it is right to uphold and defend in international circles the sound choices that Italy makes. The Italian Government and the Interior Minister should, however, have looked for other means, fully in line with European standards, and informed the European Commission beforehand rather than late in the day.
We have been endeavouring to tackle the Roma issue for years: exploitation of minors, begging, racketeering, robbery and other pathological phenomena. But the solution is not ethnic profiling, but rather a specific policy that brings together the three pillars of citizenship, decency and security. The identification of Roma children and not them alone is a guarantee for those involved and essential for combating racketeering and trafficking in minors, but it may not be done on an ethnic basis using invasive methods such as fingerprinting.
We are grateful to Commissioner Špidla for his commitment to give a European response to a major European issue and we ask him to speak clearly about the measures adopted by the Italian Government and to report to the European Parliament. It is surprising that the third millennium, which should have heralded the dawn of a new era for citizens' rights, has in fact descended to the depths of cultural regression. Let the European institution itself stand up against rampant conformism, in defence of the values of decency that Europe represents in the world.
Mr President, ladies and gentlemen, Commissioner, as you have said, the Italian Government will send full details of the measure by the end of the month. However, there is another point to consider before that, namely the state of emergency: the European institutions need to look at this point. Firstly, when a state of emergency is declared, in cases like this, the Council of Europe has to be informed first. This does not appear to have been done. We would ask you whether you have been informed and whether this was done.
A state of emergency is justified by natural disasters or catastrophes or events of that kind. However, it is possible to define - earlier our fellow Member said 'measures previously proposed by Minister Amato' - but this is certainly true, let us be clear: the mismanagement of the Roma question is not peculiar to the Berlusconi Government; it is the legacy of years, of decades of mismanagement of the issue. For that very reason it is unthinkable, intolerable, today to declare a state of emergency when it is no such thing. The state of emergency that we have today, if you will, is the absence of legality and democracy in a country such as Italy, which is the country most condemned before the European Court of Human Rights. That is the emergency: you cannot declare a 'Roma emergency' when no such emergency exists.
There is a need to manage a problem. It should be managed by acceptance, by integration, investing resources in it rather than wasting them as is being done by failing to use European funds properly, rather than relying on the illusion of biometric technology to conceal the Government's inability to deal with a problem like this.
on behalf of the Verts/ALE Group. - Mr President, digital fingerprints are a modern version of Nazi methods to distinguish gypsies from other citizens. The digital fingerprints database is the most brutal revival of racism since 1940-1945 - for the fingerprints are a state-authorised first step to facilitate mass evictions of an ethnic group. Most of the Roma who are legally crossing the borders of an increasingly borderless Europe are poor and badly educated. What they basically need is a place to stay. Poverty should be solved on the spot, not by evictions, and let us keep in mind that Roma are the largest minority in Europe - not less than 19 Member States have a population smaller than the European Roma community.
During Communism, Roma had jobs and free access to health care and education; after Communism their living standards dropped. But the poverty was a fertile soil for fund-raising. The gypsy industry emerged; NGOs like Oxfam and CARE made big money as executors of projects. But Roma hardly benefited, and moved to the West as soon as they were allowed to. Pushed by the Council of Ministers to examine policies to improve Roma inclusion, the Commission admits the urgency of this in a document of 2 July. It refers to the European Parliament resolution for a European framework strategy and it recognises its role as a coordinator - finally! In the document, under the heading 'Lessons learned', I read 'For effective Roma inclusion, the full involvement of civil society and in particular Roma NGOs is a factor for success.' Roma have become partners! I hope we will soon see how this will be feasible within a structure of the Commission itself.
Meanwhile I strongly advise the Commission to study the OSCE action plan. Why reinvent the wheel? Finally, I call upon the Commission to make clear to the Italian Government that fascist rule is in contradiction with EU law, and that Roma victims who lost their property should be compensated. Once Italy exported fashion; nowadays it exports racism.
Mr President, ladies and gentlemen, this debate gives me the opportunity to put some questions to the left, which has had the clever idea of using the European Parliament, for the umpteenth time, to pass judgment in a totally inappropriate, specious and premature manner on the application of an Italian act that is still at the preparatory stage.
First question, then: where was the left, which has governed in Italy for decades, when these illegal camps were set up and proliferated in conditions totally lacking in the most basic health and safety standards? I would also like to ask you if your silence over all these years does not bear you down, like a ball and chain, fashioned of indifference and hypocrisy, of looking the other way, when you obviously had no eyes - nor much political interest - to see that dozens of children were dying of cold or burns every year because of the lack of safety in these shanty towns.
Perhaps you are not even interested to know that in Rome, where nearly 7 000 minors live, millions of euros have been earmarked for schooling: wasted schooling, since last year only 25% of these children regularly attended school. Who knows whether you know or pretend not to know that this schooling was entrusted, almost as a monopoly, to a few associations that were motivated not so much by the best interests of minors as by the availability of public money.
I uphold the right of the Roma people to have a census, as happens regularly for all Italian citizens, because the census guarantees the right to health, social inclusion and integration into the school system. I also uphold the right of the Roma community to identity checks. Obviously there are no plans for any widespread measure: anyone whose papers are in order will not be checked. However, a child who is not registered at birth or who has no recognisable identity, becomes an invisible child, easy prey for any kind of exploitation: organ trafficking, illegal adoption, sexual exploitation and under-age working. This applies to all minors living in Italy: Italians, and EU and non-EU citizens alike.
Finally, a few words about the title of your oral questions. Not only does the act make no mention of ethnic groups, but there are no plans for a specific database, especially not a Roma fingerprints database. Better proposals are always welcome of course: we are open to constructive proposals. However, we will not be lectured by anyone who year after year has failed to lift a finger to resolve a serious social emergency.
Mr President, ladies and gentlemen, it was exactly seventy years ago, on 14 July 1938, that the fascist regime in Italy enacted the Decree on race, falling into line with the German race laws. We know our history: more than 500 000 Roma were killed in the death camps. Then too, it all began with a census.
In Italy we are witnessing a full-blown profiling of all Roma, including children, who are being fingerprinted, and including Community citizens and even Italian citizens, despite the fact that their details are already registered. The questionnaire used in Naples, Mr Angelilli, contains questions about religion and ethnic origin and is very similar to the one used by the Vichy Republic under the Nazi occupation. In Milan, they made a file on an old Roma, an Italian citizen, a survivor of deportation to the Nazi death camps. What use will be made of these data?
Now in the Italian Parliament, chairing the Committee for Children - in total indifference and silence - is Alessandra Mussolini, the Duce's granddaughter, a coincidence that reinforces the symbolic link between the present and a past that we thought was definitively dead and buried in Italy and in Europe, yet is rearing its ugly head again today.
While history is not repeating itself, there is no doubt that the Italian Government has set in motion racist procedures that clearly run counter to Directives 2000/43/EC and 2004/38/EC. I call on Parliament to approve this resolution, condemning the Italian Government, and on the Commission to initiate infringement proceedings against Italy as a matter of urgency.
(IT) Mr President, ladies and gentlemen, there is no doubt: it is clear that the Italian far left now runs this Parliament in practice. Following a bad practice that is now established, the parliamentarians of the far left and the Greens keep using the Strasbourg Chamber as a vehicle to attack the Italian Government.
Swept aside from the national political scene by last April's popular vote, the Socialist and Liberal parties find a stage for amplifying their national lies. Together they are attacking a legitimate government of a great and strongly pro-European Member State, chosen and supported by 60% of Italians. Then we are surprised at the results from Ireland!
All this business, Mr President, Commissioner Špidla, concerns matters falling within the national sphere, not the EU's competence. Yet the Italian Government has at all times provided the Commission with any explanations it has received. I urge you, Commissioner, to pay a little less attention to the newspapers and more to the documents that the Italian Government officially forwards.
The acts do not relate to the Roma, nor to fingerprinting; they are about non-EU citizens and travellers, some of whom have for some time been featuring in the Italian crime reports. We need to be clear about people's identity in order to allow them to have access to schools, social welfare, health care and housing. The acts make no reference to ethnic origin, they are not acts of indefinite duration, they do not concern the whole national territory but relate to three specific cases only.
The serious problem of the lack of identity documents was raised even by the Commissioner for Human Rights of the Council of Europe on 19-20 June. The aim is to carry out identification surveys authorised and required in many States and throughout Europe for travel documents and residence permits, and includes descriptive, photographic, fingerprinting and anthropometric systems. It has the support of the Italian judiciary, especially the part that concerns minors; it is being implemented in cooperation with the Italian Red Cross, and so on.
I could go on, but to my fellow Member I would like to say that I would never have dreamed of talking of racism in relation to her country. I would like to remind her that Italy has been exporting culture for the past 3 000 years and continues to do so, and that at the time an advanced civilisation was established in Italy, as we see today, people in many other countries were still living in primitive conditions.
Mr President, this is the fourth time in the last few months that we have spoken on the same issue. The results are modest, as modest as is the attendance in this Chamber tonight. This is, perhaps, a shocking thing per se and a matter of concern.
Roma people are a pan-European ethno-cultural community which does not have a nation state. Roma were already present in Europe when the European nation states were established. Those states kept them in misery, when not in slavery, or sent them to concentration camps.
The European Union enlargement was the last act of Roma liberation. Roma are today European citizens. Perhaps they are in absolute terms the truest European citizens because they are only Europeans. Their cultural, social and economic integration is a European challenge.
Therefore we must communitarise the Roma policy. A strategy which only makes recommendations to the states, leaving them the ultimate choice and the ultimate responsibilities, simply does not work.
On the other hand, what we are seeing today in Italy is the ugliest face of the dangerous phenomenon of the renationalisation of Europe. It is the national populist expression of this phenomenon. The Italians do indeed have the right not to be afraid, but for any Italian citizen the present racist policy of its government is most frightening.
Today fingerprints; tomorrow forced work; the day after tomorrow concentration camps - and then not just for Roma but for any other alliance.
We have asked the Commission to check the conformity of the Italian legislation with European Union standards. Nothing has been done. The checking was postponed in order to wait for the legislation to be adopted. Now the situation is worse. We must take action and use the instruments provided by the Treaties in order to stop these dangerous racial developments in Italy, thus discouraging similar approaches elsewhere.
We must not wait for another holocaust before we organise new referendums to support European integration.
Mr President, today we have yet another debate in Parliament on the way Italy deals with the Roma population. This time the flavour of the month, proposed by the Italian Government, is no less than calling a state of emergency, taking a census of the Roma population, and fingerprinting them before expelling them.
Today I again find myself calling on the Commission and the Council to react. Enough promises: now we want to see the Council and the Commission take concrete action to make Italy comply with EU laws and values. We need an evaluation of the implementation of the EU Anti-Discrimination Directive as we are doing for the Free Movement Directive. We must enforce the integrated approach and speed up the implementation of the EU Roma strategy.
We have all the instruments available but it seems that when it comes to defending civil liberties versus security there is a certain shyness in applying them.
It has been one year now since Italy started devising disproportionate and shocking security measures tainted with brown populism. Now brown seems to be turning to black.
Are they really going to hunt Roma down in Italian streets? Will Europe continue watching as a silent accomplice?
(IT) Mr President, ladies and gentlemen, it is a serious matter that for reasons to do purely with Italian politics we are unable to have a calm examination of the measures required. It has been said that no state of emergency has been declared. It seems to me in fact that the Prodi Government, by means of measures prepared by Minister Amato, had declared an emergency and the need to take measures relating to the Roma. The present Italian Government has not done this, as it is merely carrying out a census. This is what the letters say that have been submitted to and examined by the European Commission, which could do no more than acknowledge the truth of this, because political speculation is of one colour, while the truth has another. It is more substantial.
The measures concern everyone. Maybe someone here is pretending not to know, yet perhaps knowing the truth, that in the travellers' camps there are minors who are phantoms: they have no identity - and is it not a human right to have an identity? They have no vaccinations, are unable to go to school, even if they wanted to, because they are prevented from doing so and instead are trafficked as we know only too well.
No database has been set up. There are very clear and specific rules stating that no database may be used unless it complies with the rules on privacy. This is not a record that anyone will have access to: the data are collected only in case of need. When the judges took down the data in the minors courts, it was considered standard practice.
In the end, the Government wisely decided to have the act implemented by the Italian Red Cross. It is not the SS who go into the camps, but the Italian Red Cross, known throughout the world for its competence and sensitivity in helping the marginalised and persecuted all over the world.
(IT) Mr President, Commissioner, ladies and gentlemen, ethnic profiling of a population: that is basically what this proposal to fingerprint the Roma, including minors, is about.
This initiative of the Italian Government recalls dark times, and tragic policies that Europe has seen in the past and that we would have preferred to consign to the history books for ever. It is a hateful act that violates human rights and the fundamental freedoms enshrined in the European Convention on Human Rights. The Interior Minister demonstrates that he does not even know the European directives when he claims that the act is in line with Regulation (EC) No 380/2008 in requiring all non-EU citizens to be fingerprinted. But the Roma who live in Italy, especially the minors, are almost all Italian or at least EU citizens.
So if the problem we wish to solve is the inhumane conditions in the camps, the children obliged to live with rats, as the Minister says, he should explain to us how fingerprinting can solve the problem, as even the Prefect of Rome has said that it is unnecessary. If it is really concerned about minors' living conditions, the Italian Government should take action to ensure proper health conditions in the camps, to foster social inclusion and integration, and to promote schooling and entry into working life. Racial profiling of an ethnic minority, on the other hand, is liable to jeopardise the future of minors and compromise any prospect of integration and, paradoxically, to criminalise the victims.
The far left does not say what I am saying. I finish by quoting Famiglia Cristiana: 'Today with digital fingerprints, the police state shows its harshest face to Roma children, who are Italian citizens after all. Why,' wonders the paper, 'is there not the same determination to fight real crime in vast areas of the country? Maybe because there is less political capital to be made from it?'
(RO) The situation of minority groups in Romania was one of the intensely debated subjects during the period of accession negotiations.
Regarding the Roma people, the Romanian authorities prepared an integration strategy approved and monitored by the European Commission. This strategy comprises a series of actions, especially in the field of education and access to the labour market, entirely complying with the European standards.
As of 2004, some of the Roma population has travelled to other European Union countries, according to the principle of free movement. I do not contest that some of them have infringed the laws of the countries to which they travelled. They must answer before the law for their actions.
Nevertheless, I believe that what has been requested from Romania should be requested from any other Member State from now on: coherent integration programmes based on the European principles. These programmes should completely avoid discriminatory actions, such as the recent fingerprinting decision adopted by the Italian Government or force actions that could affect honest citizens.
This type of attitudes may create - and I am afraid that this has already happened - a negative, undeserved, image of other European Community citizens who live and work in Italy and whom the communities in which they live appreciate.
I request the French presidency to take into consideration all these aspects and include on its half-year agenda a real European policy for the integration of Roma people. I request the Commission to present systematically information regarding the situation of the Roma, reflecting the concrete steps taken for integration, social inclusion, the ways in which the European funds have been used and the results achieved.
On this occasion, I also address the non-governmental organizations representing the Roma population and I request them to inform and encourage the citizens whose interests they defend, to use as efficiently as possible the instruments provided until present by the European Union and the Member States.
(BG) Mr. President, Commissioner, the united action of different political groups in defence of human rights and dignity are an example of the maturity of our parliament. I express regret that the EPP group did not join the common draft resolution, but it has the chance to support it by vote. We cannot simply observe how lines considered insurmountable after World War II are crossed.
The Italian government plan to establish a database with biometric data for Roma is yet another provocative measure after Berlusconi's return to power. I would just like to recall his statements that immigrants are an army of evil, as well as the decision to criminalize illegal immigration. It shows total failure to understand the problem and channelling efforts into an entirely erroneous direction. This plan treats Roma in a way which, instead of supporting integration, actually destroys the opportunities for that and practically seeks solution in isolation and segregation, creates anti-Roma attitudes, increases the fears of the public. And we all saw to what that leads. Remember the recent events in Rome and Naples. To try to put out a fire with gasoline means that one either intentionally wants a larger fire or that one is not aware of what one is doing.
Roma are the largest majority in Europe and probably the most discriminated one. In most of the cases, Roma do not have access to adequate health care, public services, schools, work. Dealing with these problems is an all-European challenge and to this day no country has succeeded alone. Italy will not succeed either. That is why the solution should be sought in cooperation between local and national authorities, with coordination and support at European level. That is why it is necessary for the European Commission to develop a clearer and financially supported policy towards Roma. This plan destroys fundamental principles of the European Union and stands in contradiction of Article 12 and Article 13 of the Treaty establishing the European Community. As a guardian of the Treaty, the European Commission should act uncompromisingly in the case of their violation by any member-state.
In conclusion I would like only to recall that the policy of Roma integration was one of the key issues by which the readiness of my country to become a member of the European Union was assessed. I ask, Commissioner, how would you have reacted if Bulgaria had applied the Italian plan in respect to its Roma? And if today you declare the Italian policy acceptable, what do you think the effect from your position regarding immigration policy will be in Bulgaria?
(IT) Mr President, ladies and gentlemen, I honestly would have preferred not to have witnessed this afternoon's debate. The belated about-turn by Minister Maroni, who is fanning the flames of racism in Italy while trying to put them out in Europe, like an amateur fireman facing an irritated Commissioner Barrot, is the only really grotesque situation that we are seeing at the moment in Europe.
In Italy, the Roma emergency is mainly against the Roma, Mrs Angelilli, in Rome, Naples and also Milan. Of course, there is a widespread demand for security because the Government is faced with general delinquency, as in other European countries, and is not responding with adequate resources, manpower or policies for repressing and preventing social ills, from which so many Mafiosi and petty criminals draw their lifeblood.
We cannot tolerate that the post-electoral need to reassure the discontented fringes of the majority should compromise 60 years of constitutional freedom. Europe cannot and must not tolerate this.
(Protests)
I am sorry, Mr Susta. What is going on? In this House we do not allow any kind of intimidation of other Members. Please leave the Chamber.
(IT) Europe cannot and must not tolerate discrimination against people on account of their ethnicity. That is why we in Europe, we in this Parliament that has been termed grotesque, must be vigilant to ensure that equality between citizens is guaranteed, perhaps even using the same means for everyone in the census already planned for next year, and guaranteeing especially for minors and the poor, regardless of their ethnicity, the right to education, health, dignity, that they are entitled to as human beings, never mind citizens.
(DE) Mr President, human rights are indivisible. Membership of an ethnic group cannot be grounds for discrimination any more than skin colour, sex, religion, sexual preference or anything else. That is a fundamental achievement of our common system of European law. However, part of the self-image and identity of this common system of law is that we take equality before the law seriously, and that means that we have general legislation on matters of social support, schooling, the labour market and fighting crime, and that we apply them - without discrimination. Determining a person's identity is a precondition for many of these policies. Commissioner Špidla rightly referred to this legal aspect of what is sometimes called the 'Roma problem'. He also said that he does not want to do whatever the press calls for, but instead require the Italian Government to provide clarification. That is the correct way to proceed.
As well as the legal side to all this, there is the human suffering. Many Roma - and therefore many children - live in abject poverty, are not integrated and have little or no opportunity to get ahead in our society. Help is indicated here. In my home city, Graz, vigorous discussion about Roma begging, and a discussion with the Roma about how people can escape from this difficult situation or at least make the best of it, have been ongoing for years. One of the solutions is for the citizens of Graz to finance jobs in Slovakia, in the countries that these Roma come from: in this way at least many children are saved from begging and from the street. We have to do more - we shall do more!
There is one final problem concerning the Roma, and it relates to us. It is a problem of politics. This topic, these people and their suffering is potentially the stuff of politics, populist politics on the ground and - as our debate here also shows - sadly also of European populism.
(ES) Mr President, the gypsies, who are one of the most ancient people groups in Europe, deserve the attention of the European Union, which they have not received up until now. What is being applied in Italy at the moment is of course intolerable and we strongly reject it, as it is legislation based on race that criminalises a particular ethnic group.
However, we must make it clear that it is not enough to stop this practice as if by stopping what we are now criticising, we would be solving the problem. No! The fact is, and this is something that we need to condemn, that behind it there are serious social problems, which have been neglected for too long by some governments and ignored by the European Commission itself, which had the power to react to them.
We need a European policy, along with commitments, resources, initiatives and measures that match up to what we are dealing with. The Commission needs to be proactive in terms of the social integration of the Roma people, of the gypsies. There are positive examples in the whole of Europe (in Spain, for example, in the field of education). They do exist, but we still have problems to resolve.
We have all spent many hours talking about European citizenship, and it is time to realise that that citizenship applies to all, irrespective of race.
(IT) Mr President, ladies and gentlemen, the European Parliament is being used as if it were the third chamber of the Italian national parliament, for a discussion based on inaccurate newspaper reports. The Commission is still looking into the matter and will present a report on the Government's initiative by the end of the month.
Meanwhile, the Italian Government has not infringed anyone's rights, especially not those of minorities or children, and Minister Maroni has already stated and guaranteed several times that no database is being set up but rather that all the data will be processed in full compliance with personal data protection rules. Moreover, the measure will be a temporary one and hence will be used for a very limited period only. Minister Maroni has also confirmed that the census of travellers and minors living in the travellers' camps is taking place in full compliance with the UN Convention on the Rights of the Child and is aimed at carrying out schooling and integration programmes for children and adolescents, already provided for in the civil protection acts.
I very much regret that once again the various forces of the left should bring to the European Parliament a controversy that is entirely within the Italian sphere. I am convinced that many things should have been done sooner. The challenge is on. The emergency is real and has been acknowledged by many Members who have spoken, but it was not acknowledged by the governments that preceded the Berlusconi administration, or by many large municipalities. So, at the end of the month we will see the Commission's report and we will then see how opportunistic the left's position is. Friends of the left, you started too early and did not do a very good job with the little information at your disposal.
Mr President, I am not Italian and I am not a lefty, so, when I am asked by Mr Zappalà and Mrs Angelilli to accept that the intentions of the Italian emergency decree are benign, just to make sure that the Roma community gets appropriate public services, I think I am entitled to beg to doubt this, given the populist and nasty political rhetoric that has surrounded this issue in recent weeks. The fingerprinting of Roma people only is discriminatory and surely illegal - have we forgotten the history of Nazi and fascist racial persecution?
I think Commissioner Špidla showed a reasonable degree of commitment to pursuing discriminatory treatment, and I hope he sees it through: he would redeem the Commission's reputation from the example of Franco Frattini, who merely weeks ago was exhorting us to observe justice and equality and is now an apologist for prejudice. We need a European Roma strategy with funds attached to improve the status, education and integration of Roma people, rather than marginalising and stigmatising them. If we can have a common agricultural policy surely we can have a common policy for the Roma.
(IT) Mr President, Commissioner, ladies and gentlemen, the modern human rights culture places more emphasis on being human than being a citizen. It is a principle that requires foreigners, stateless persons and travellers to be treated as people equal to citizens as regards their basic human dignity, which requires a special solidarity towards the weakest, namely children in particular.
However, this sensitivity is not a valid excuse to turn the European Parliament into a stage to make the most absurd of accusations, namely racism, against a national government which declares - at least this is the context of the documents we are talking about - that it is taking charge not only of public order but also of the defence of children, with reference to some nomadic communities in situations of special emergency.
The answer to the questions submitted can be found simply by reading the acts adopted by the Italian Government, limited as has already been said to three regions out of twenty. You may be surprised to learn that the words 'Roma' and 'fingerprints' are not in these documents. It is not true, therefore, that there is express provision to register everyone of a particular race; neither is it true that a military census regime is to be introduced. The discretionary powers granted to the police commissioners must take account of the humanitarian and welfare profiles and be aimed - at least this is the declared intention - at human promotion, integration, especially of minors, with particular attention to schooling.
Of course there could also be reason to fear that the measures in question might be implemented with military or repressive means. It is therefore right to hope, but in a spirit of close cooperation, that priority will be given to positive action and action for support, reception, integration, especially in relation to minors, notwithstanding the duty of every public institution to enforce the law. It is unreasonable to expect more.
(IT) Mr President, ladies and gentlemen, I am sorry for what happened earlier but I certainly had no intention of intimidating my fellow Member, and I offer my apologies to her. However, since she claimed that we did not know what we were talking about, I wanted to give an example of a registration card which I will read out here.
This is a registration card, not rumour: 'Police Commissioner for the emergency and settlements of travellers' communities in the Campania Region: census, central office for milk, family, surname, forename, date of birth, religion, ethnic origin'. 'Religion and ethnic origin' means racism. It runs counter to everything in Regulation (EC) No 2034/2004, and when identification by fingerprinting is justified by reference to Regulation (EC) No 380/2008, I would point out that that Regulation relates only to third-country nationals. However, in the Italian Roma camps, three quarters of the Roma are Romanians and the others are Italian Roma and Sinti citizens.
We must safeguard the lives and futures of the Roma and their minors, especially those at risk of deviancy and abandonment, but not discredit or throw suspicion on a whole community, and avoid arousing anti-gypsy sentiment. There is a very high risk of that in Italy.
(SK) I should like to make just a short statement on the situation of the Roma which has been discussed here.
I come from a country, Slovakia, where we recently made the Roma language a codified language, a normal minority language, and where there is full access to health care and full access to education. Whether Roma children attend school or take full advantage of all the opportunities is another matter.
Thanks to social security benefits, this minority is developing dynamically and it is one of the most dynamically developing minorities as regards numbers in Slovakia. There are multi-million programmes for integration and the resolution of housing issues. I believe that the Italian Government is in a similar situation and is seeking solidarity for the poor, children and adolescents and of course also wishes to maintain the public order needed to protect children and adolescents. Of course, the matter of fingerprinting is something which, I believe, goes beyond the pale.
(DE) Mr President, ladies and gentlemen, in my opinion, much of what has been said is true, but much is also false. There are three things we must hold to. Firstly, randomly selecting groups of people in order to collect personal information about them is unlawful, both generally and under the Italian Constitution. Secondly, this means that protective measures taken for children, such as Roma children, must be taken within the framework of the legislation in force in the European Union and in Italy. Thirdly, Italy's Minister for Foreign Affairs Franco Frattini phoned me an hour ago to tell me that he wants to indicate - at least to my group - that Minister for the Interior Roberto Maroni has met Commissioner Barrot in Cannes. I know that a meeting with Mr Deprez, the Chair of the competent committee, also took place there.
By means of Mr Frattini's phone call and of statements by Mr Maroni, the Italian Government has signified that it does not want to take any legislative measures that contravene European legal standards in any way. Commissioner Špidla, I assume, therefore, that you will make contact with Commissioner Barrot when he returns from Cannes, and I would ask you please to report to Parliament immediately afterwards, because the Italian Government has apparently understood that the initiatives it has taken so far are not compatible with European law. If it is now drawing the correct conclusions from that, I find this a very welcome development.
(Applause)
(FR) Mr President, ladies and gentlemen, as Chairman of the Committee on Civil Liberties, Justice and Home Affairs, this morning I happened to be in Cannes, where an Informal Justice and Home Affairs (JHA) Council meeting was taking place. While I was there, I had the chance to discuss matters with Mr Marroni. It was obvious that we did not agree, but this is not why I asked to speak. I am speaking in response to statements made by some of my Italian fellow Members, who say that this is Italy's business and no one else's, and that we are making unfounded accusations against the Italian Government. This is not true.
From the conversation I had with Mr Marroni, it emerged very clearly that the people targeted by the new instrument include Community nationals who should have freedom of movement; this is my first point.
The second point is that the new instrument, while having the power to suspend the application of certain Italian laws, is not exempt from European law and European directives. It is expressly provided in Italian law, which is why I asked Mr Marroni, 'Minister, would you be happy if a delegation from the European Parliament went to Italy to conduct a quiet appraisal of the situation, meet with all parties and report back to the European Parliament?' He had no objections and he agreed.
This means that trying to give credence to the story that this is only an Italian affair ... I am sorry, but that is a bit much. If all goes well, what are you afraid of?
(Applause)
(IT) Mr President, ladies and gentlemen, I do not need long, it was just about Commissioner Špidla's answer to our question. I would like, if possible, because today I found him a little general, evasive and to a certain extent perhaps a little contradictory in his answer - I suppose he must have received some news that in part has been confirmed by the Members who spoke before me - I would like to ask you, Commissioner, if this is the case, to let us have that news and to allow us all to see it.
(IT) Mr President, ladies and gentlemen, I would like to remind you that public opinion in Italy is perfectly well aware of what is going on in the Roma camps. The Roma camps and the Roma communities are illegal and immoral. While among civilised Christian European peoples, women and children are regarded as people to be protected and defended, in the Roma communities they are often willingly subject to exploitation, and led into crime and prostitution.
The Italian Government therefore has the duty, even while awaiting these people's expulsion, to take action to guarantee justice and protection for the women and children and, by means of the census, to prevent crime spreading to the whole community, and especially children being persecuted or being victims of paedophilia or led into crime.
Mr President, I think it is absolutely unacceptable to tolerate Nazi speeches in this House!
Ladies and gentlemen, as regards fingerprinting, concentrating on a single ethnic group, whether directly or indirectly, is quite clearly unacceptable in the eyes of European law. The Data Protection Directive lays down some very strict rules and I think that it has emerged from the debate, which has been very wide-ranging and very complicated, that the situation is developing very rapidly. I therefore of course accept the invitation of some Members of Parliament and, following discussion with my colleague Jacques Barrot, I shall recommend that he keeps Parliament directly informed of the latest developments in the situation.
The debate is closed.
The vote will take place on Thursday 10 July 2008.
Written statements (Rule 142)
in writing. - (RO) When discussing about the control over an ethnic minority group belonging to the EU area, we undertake a great but necessary responsibility at the EU level.
This issue of fingerprinting an ethnic group falls under the competence of the European Parliament and we should firmly decide that the EU countries be subordinated to the European legislation in this field.
Why should the fingerprinting of the Roma ethnic group not lead to a decision regarding the fingerprinting of all the European citizens as well? Thus, we come to see the need for the technical and practical development of a European citizenship, materialized by a unique electronic European identity.
in writing. - (RO) The measure of fingerprinting the citizens of Roma origin does not comply either with the European legislation or with any other act guaranteeing human rights in Europe.
For supporting this measure, Directive 380 of 28 April 2008 was invoked, which provides for the possibility to fingerprint third country citizens. Nevertheless, I emphasize the fact that this act refers only to countries that are not part of the European Union area; therefore, the measure cannot be justified in this way.
Fundamentally, Directive 2004/38 guarantees the free movement of all EU Member States citizens, no matter their ethnic origin. Consequently, the infringement proceeding can be initiated against Italy and the European Commission should inform about the illegal nature of the measure provided under the Italian ordinance for civil protection.
There are already positions of certain international institutions against this measure. The Council of Europe has firmly condemned the fingerprinting initiative. I think it is time for the European Parliament to take a stand and firmly respond to this situation.
in writing. - (RO) In the context of another debate in the European Parliament plenary on the situation of Roma in Italy, I would like to call attention to an aspect that I consider essential for the action of integrating the Roma communities.
I refer to education, a field that transcends borders, an essential aspect, if we take into consideration the nomadic nature of the Roma people.
The experience I have had in the educational field has proven the fact that education at an early age can change people's mentalities, behaviour and attitudes.
In Italy, as well as in other European countries where Roma people live there need to be lifelong educational and learning programmes developed, which shall promote the specific habits, traditions and crafts of this ethnic group, in a manner that would make them proud of their membership in it.
From my point of view, the education of Roma people should represent a priority in the European Union, representing the democratic way to integrate this ethnic group and, primarily, the young people.
in writing. - (RO) The population of Roma origin, wherever they are in the EU Member States, must be treated with the respect that all the European citizens deserve.
The cost of the absence of action at European and national level as regards the economic, social and cultural integration of the Roma population has become ever more obvious. It is time that the member States, the European Commission and Council adopt and implement concrete programmes for their insertion.
I firmly reject the action that the Italian Government has taken, namely to fingerprint people of Roma origin. I request the European Parliament, Council and the European Commission to adopt a clear action to reject this measure of a racial nature and request its annulment by the Italian Government.